Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 3 is objected to because of the following informalities: line recites “the the workpiece” which should be amended to “the .  Appropriate correction is required.

Allowable Subject Matter
Claims 1, 2, 4-7 and 21-33 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claims 1, 21 and 27.
Claim 1 recites a system, comprising: a welding helmet comprising a sensor system configured to detect a first position of a first marking on a welding torch relative to the welding helmet, and to detect a second position of a second marking on a workpiece relative to the welding helmet, and a display screen; and processing circuitry configured to determine a position of the welding torch relative to the workpiece based at least in part on detection of the first and second positions of the first and second markings relative to the welding helmets generate an augmented reality visualization based on the position of the welding torch relative to the workpiece, and display the augmented reality visualization on the display screen of the welding helmet.
Claim 21 recites a welding system, comprising: a welding helmet comprising a sensor system configured to detect a first marker position of a first marker of a welding tool, and a second marker position of a second marker of a workpiece, the sensor system comprising an optical sensor, and a display screen; and processing circuitry configured to: generate an augmented reality visualization based on the first marker position of the first marker of the welding tool, and the second marker position of the second marker of the workpiece, and display the augmented reality visualization on the display screen of the welding helmet.
Claim 27 recites a method, comprising: detecting a first marker position of a first marker of a welding tool, and a second marker position of a second marker of a workpiece, using a sensor system of a welding helmet, the sensor system comprising an optical sensor; generating, using processing circuitry, an augmented reality visualization based on the first marker position of the first marker of the welding tool, and the second marker position of the second marker of the workpiece; and displaying the augmented reality visualization on a display screen of the welding helmet which the closest prior art of record of Szczesny (EP2022592) or Brisson (US 2003/0208296) fails to disclose or render obvious.

Response to Amendments
Claims 1-7 have been amended. 
Claims 8-20 are cancelled.
Claims 21-33 are new.
Claims 1-7 and 21-33 are pending.

Response to Arguments
Applicant's arguments filed 6/21/2022 with respect to claims 1-7 and new claims 21-33 are moot in view of the allowance of claims 1-7 and 21-33.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
8/23/2022